Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-27-2006

In Re: Almahdi v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3908




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Almahdi v. Williamson" (2006). 2006 Decisions. Paper 282.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/282


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-17                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      NO. 06-3908
                                   ________________

                          IN RE: JAMALUD-DIN ALMAHDI,

                                          Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                         (Related to M.D. Pa. No. 05-cv-01381)
                      ____________________________________

                       Submitted Under Rule 21, Fed. R. App. Pro.
                                   October 13, 2006

           BEFORE: SLOVITER, McKEE and FISHER, CIRCUIT JUDGES

                                (Filed: October 27, 2006)

                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Jamalud-din Almahdi, a prisoner at the Federal Correctional Institution at

Allenwood in White Deer, Pennsylvania, petitions this Court for a writ of mandamus

ordering the United States District Court for the Middle District of Pennsylvania to

immediately consider a motion that he claims to have filed in July 2006. For the reasons

stated below, we will deny Almahdi’s mandamus petition.
       In 2005, Almahdi filed a habeas corpus petition in the United States District Court

for the Middle District of Pennsylvania challenging the validity of a regulation limiting

the authority of the Federal Bureau of Prisons (“BOP”) to release prisoners to transitional

facilities such as community corrections centers (“CCCs”). Because the challenged

regulation bars the BOP from transferring a prisoner to such a facility except “during the

last ten percent of the prison sentence being served, not to exceed six months,” 28 C.F.R.

§ 570.21, Almahdi alleged in his habeas petition that the rule denied him the opportunity

to obtain a transfer to a CCC earlier than November 2006, six months before the projected

termination of his sentence. While Almahdi’s habeas case was pending, this Court

decided Woodall v. Federal Bureau of Prisons, 432 F.3d 235 (3d Cir. 2005), which

invalidated the BOP regulation on the grounds that it was not consistent with Congress’

mandate that prison officials consider a broad range of statutory factors in determining

the proper placement of federal prisoners. See id. at 245-46 (citing 18 U.S.C. § 3621(b)).

In spite of Woodall’s tacit acceptance of some of the legal arguments raised in Almahdi’s

habeas petition, the District Court denied Almahdi relief because prison officials had not

yet rendered a final decision as to his CCC placement and because the District Court

trusted that the “BOP will follow [Woodall] . . . and consider all relevant factors in

determining [Almahdi’s] pre-release preparation date,” In re Almahdi, No. 05-cv-01381,

slip op. at 5 (M.D. Pa. Jan. 6, 2006). The BOP thereafter informed Almahdi of its

decision to transfer him to a CCC on November 7, 2006. Almahdi now petitions this



                                              2
Court for a writ of mandamus directing the Middle District of Pennsylvania to act upon a

“letter motion” that he purportedly filed with the District Court in July 2006 requesting

judicial review of the BOP’s final decision.

       We have original jurisdiction over a petition for a writ of mandamus that seeks “to

confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it

to exercise its authority when it is its duty to do so.” Will v. United States, 389 U.S. 90,

95 (1967) (quoting Roche v. Evaporated Milk Assn., 319 U.S. 21, 26 (1943)). A writ of

mandamus is an extraordinary remedy that will issue only where there is no other remedy

available to the petitioner and the petitioner’s right to mandamus relief is clear and

indisputable. See In re Pressman-Gutman Co., Inc., 459 F.3d 383, 398-99 (3d Cir. 2006).

The letter that Almahdi claims he sent to the District Court, which he submitted along

with his mandamus petition, contains an unsupported allegation that the BOP did not

calculate his release date based on consideration of all relevant factors, as is required after

our decision in Woodall. However, Almahdi has provided no evidence that he filed the

letter and our inquiries to the District Court have yielded no indication that he did so.

Therefore, the District Court can hardly be faulted for failing to act upon it, and issuance

of a writ of mandamus is unwarranted under the circumstances.

       For the foregoing reasons, we will deny Almahdi’s petition. Almahdi’s motion to

expedite the petition is denied.




                                               3